Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to amendment, filed on 05/06/2021.  Claims 1-3, 5-6, 8-10, 12-13 and 15-21 are currently pending. Claims 4, 7, 11 and 14 are canceled per applicant’s request.
Response to Amendments/Remarks
Applicant's amendment to the specification, filed on 05/06/2021, is sufficient to overcome previous objections to the specification.
Applicant’s amendment to the claims is sufficient to overcome previous rejections under 35 USC 112(b) and 103.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sushil Iyer on 07/15/2021.
	The application has been amended as follows: (Side note: corrections are highlighted with bold face letters for easy identification).
As per claim 1, A method, comprising:
	for a stratigraphic interval, receiving well data obtained from a plurality of wells;
	determining an average grain size for each of the plurality of wells based on the received well data;
	plotting a location for each of the plurality of wells on a grid, wherein each of a plurality of points on the grid corresponds to a potential grain source location;
	determining a location of a grain source in the stratigraphic interval based on comparing goodness of fit of exponential decay curves of grain size as a function of distance from each of the plurality of points to  the plurality of wells,  wherein each fitted exponential decay curve represents the best fit from each of the plurality of points to the plurality of wells using the average grain size of each of the plurality of wells through curve fitting for the stratigraphic interval and the curve fitting determines the initial grain size for each of the plurality of points;
	and drilling a well at a future well location determined by evaluating the future well location with respect to the location of the grain source.

As per claim 8, A non-transitory computer readable medium storing instructions to cause a processor to perform operations comprising:
	for a stratigraphic interval, receiving well data obtained from a plurality of wells;
	determining an average grain size for each of the plurality of wells based on the received well data;

	determining a location of a grain source in the stratigraphic interval based on comparing goodness of fit of exponential decay curves of grain size as a function of distance from each of the plurality of points to  the plurality of wells,   wherein each fitted exponential decay curve represents the best fit from each of the plurality of points to the plurality of wells using the average grain size of each of the plurality of wells through curve fitting for the stratigraphic interval and the curve fitting determines the initial grain size for each of the plurality of points;
	and identifying a future location determined by-evaluating the future well location with respect to-the location of the grain source, wherein a well is drilled at the future well location by a wellbore drilling assembly.

As per claim 15, A method comprising:
	for a stratigraphic interval, receiving well data obtained from a plurality of wells;
	determining an average grain size for each of the plurality of wells based on the received well data;
	plotting a location each of the plurality of wells on a grid, wherein each of a plurality of points on the grid corresponds to a potential grain source location;
	determining a first location of a grain source in the stratigraphic interval based on comparing goodness of fit of exponential decay curves of grain size a function of  the plurality of wells,  wherein each fitted exponential decay curve represents the best fit from each of the plurality of points to the plurality of wells using the average grain size of each of the plurality of wells through curve fitting for the stratigraphic interval and the curve fitting determines the initial grain size for each of the plurality of points;
	iteratively determining a plurality of grain source locations in the stratigraphic 
    interval based on comparing goodness of fit of exponential decay curves of grain size a function of distance from each of the plurality of points to  the plurality of wells,  wherein each fitted exponential decay curve represents the best fit from each of the plurality of points to the plurality of wells using the average grain size of each of the plurality of wells through curve fitting for the stratigraphic interval and the curve fitting determines the initial grain size for each of the plurality of points, wherein the plurality of grain source locations include the first location of the grain source;
	and drilling a well at a future well location determined by evaluating the future well location with respect to the location of the grain source.

Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-13 and 15-21 are allowed.
As per claims 1 and 8, the closest prior art of record, Brewer (WO 8202573 A1), hereinafter ‘Brewer’, Michael (N. A. Michael and et al, “The Functioning of Sediment Routing Systems Using a Mass Balance Approach: Example from the Eocene of the Southern Pyrenees”, The Journal of Geology, Vol. 121, No. 6, November 2013, pp. 581-606), hereinafter ‘Michael’, Deffenbaugh (US 20060173622 A1), hereinafter “Deffenbaugh’ and Alexandrov (US 20180060758 A1), hereinafter ‘Alexandrov’, either singularly or in combination, fail to anticipate or render obvious the limitations
	“determining a first location of a grain source in the stratigraphic interval based on comparing goodness of fit of exponential decay curves of grain size a function of distance from each of the plurality of points to the plurality of wells, wherein each fitted exponential decay curve represents the best fit from each of the plurality of points to the plurality of wells using the average grain size of each of the plurality of wells through curve fitting for the stratigraphic interval and the curve fitting determines the initial grain size for each of the plurality of points” in combination with other limitations.

Brewer discloses as follows.
	A method, comprising: for a stratigraphic interval, receiving well data obtained from a plurality of wells (methods and apparatus for analyzing materials in or from a well borehole [pg. 1 line 2-3], geological database ‘GDB’ [pg. 18 line 3]; Development GDB is defined with respect to specific basins including known reservoirs, i.e. equivalent to a plurality of wells, and already documented stratigraphic columns, i.e. equivalent to stratigraphic intervals [pg. 20 line 4-6]);

	determining a location of a grain source based on the grain sizes for the stratigraphic interval (size and shape characteristics of the sand that was analyzed produces an indication of the location of the location of the sample point with respect to the source of the sand, implying a location of a grain source is already determined based on the grain sizes [pg. 18 line 23-25]).

Although Brewer further discloses “determining a location of a grain sample point with respect to  the location of source grain based on the grain sizes for the stratigraphic interval“ (size and shape characteristics of the sand that was analyzed produces an indication of the location of the location of the sample point with respect to the source of the sand, implying a location of a grain source is already determined based on the grain sizes [pg. 18 line 23-25]), Brewer is silent regarding the above allowed limitations

Michael discloses the use of “an average grain size” 
(
    PNG
    media_image1.png
    35
    274
    media_image1.png
    Greyscale
[pg. 588 right col line 2 from the bottom], showing the averaged coarse grain size relationship between source location and the sample location at x from the source) and “determining a location of a grain source based on the average grain sizes for the stratigraphic interval” (a single representative grain-size value for gravel, sand, and fines,                         
                            
                                
                                    D
                                
                                -
                            
                        
                    g,                         
                            
                                
                                    D
                                
                                -
                            
                        
                    s, and                         
                            
                                
                                    D
                                
                                -
                            
                        
                    f, respectively, can be used                         
                            
                                
                                    D
                                
                                -
                            
                        
                    , at any point down-system, x, is then given by 
    PNG
    media_image2.png
    31
    328
    media_image2.png
    Greyscale
[pg. 588 right col line 24-31], showing averaged gain size for gravel/coarse, sand and fines, respectively; Models of connectivity, the sediment supply from source regions, for each of the time intervals, i.e. equivalent to the stratigraphic interval [pg. 589 right col line 8-10], The coarsest facies ‘Fg’ are found ….at distance of 10-40 km … from the source outlet [pg. 591 left col line 1 – 8], equivalent to the location of grain source being determined based on average gain size using the coarse grain. Side Note: Although it is shown based on coarse grain, it would be obvious that it can be generalized to the bulk, i.e. a combined, grain, too), but is silent regarding the above allowed limitations

Deffenbaugh discloses “plotting a location for each of the plurality of wells on a grid, wherein each of a plurality of points on the grid corresponds to a potential grain source location” (grain size distribution sample was taken at location 24, the measured, deposit thickness at each of the locations 25 indicated with an X to predict the grain size distribution at those locations, equivalent to a location for each of the plurality of wells on a grid, actual grain size distributions were also measured at the locations 25 indicated by X's for comparison with the prediction [0048, Fig. 4, 5], source grain size distribution [claim 15], implying any point in the plot including X can be a potential grain source location)
	“drilling a well at a future well location determined by evaluating the future well location with respect to the grain source” (be able to determine preferred locations, i.e. equivalent to a future well, within a structure for drilling wells to efficiently produce the contained hydrocarbons [0006]; designated location, i.e. equivalent to a future well, second location, i.e. equivalent to the grain source location [abs]) and
	“for a specified distance from the grain source corresponding to the average grain sizes for each of the plurality of the wells for the stratigraphic interval” (X, grain size distribution, locations, source grain size distribution [0048, Fig. 4, claim 15], delta from core 52 was used as the reference point [0049], implying a specified distance from the source grain source in the plot), but is silent regarding the above allowed limitations.

Alexandrov discloses the determining a location of a source based on a goodness of fit (source locations … be determined [abs], goodness of fit is used as an evaluation criterion [0004], source location determination [0059], With the sensor positions being known, the source location problem can be solved by finding a set of locations that best fits the calculated signal shifts [0228], advection-diffusion equation [0174, 0297]), but is silent regarding the above allowed limitations

As per claim 15, the closest prior art of record, Brewer, Michael, Deffenbaugh  and Alexandrov, either singularly or in combination, fail to anticipate or render obvious the limitations
	“determining a first location of a grain source in the stratigraphic interval based on comparing goodness of fit of exponential decay curves of grain size a function of distance from each of the plurality of points to the plurality of wells, wherein each fitted exponential decay curve represents the best fit from each of the plurality of points to the 
	iteratively determining a plurality of grain source locations in the stratigraphic 
    interval based on comparing goodness of fit of exponential decay curves of grain size a function of distance from each of the plurality of points to the plurality of wells, wherein each fitted exponential decay curve represents the best fit from each of the plurality of points to the plurality of wells using the average grain size of each of the plurality of wells through curve fitting for the stratigraphic interval and the curve fitting determines the initial grain size for each of the plurality of points, wherein the plurality of grain source locations include the first location of the grain source” in combination with other limitations as explained in claims 1 and 8 above.

As per claims 2-3, 5-6, 9-10, 12-13 and 16-21, claims are also allowed because base claims 1, 8 and 15 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/
Examiner, Art Unit 2865